on      11/13/2015         2:03:02        PM



                                                                              OFFICE                   OF     STAN              STANART                                            FILED IN
                                                                            COUNTY              CLERK,         HARRIS              COUNTY,                   TEXAS          1st COURT OF APPEALS
                                                                                          CIVIL        COURTS            DEPARTMENT                                             HOUSTON, TEXAS
                                                                                                                                                                            11/13/2015 2:06:36 PM
November                13,      2015
                                                                                                                                                                            CHRISTOPHER A. PRINE
                                                                                                                                                                                     Clerk
       Court       of Appeals
301      Fannin
Houston,              Texas         77002




                                                                                            LETTER
                                                                                                 OF
Trial     Court            Docket        Number:               1059909
Trial     Court            Number:            Two       (2)


Style:
 ATOM                 NANOELECTRONICS,                                        INC.        AND                     VS.           APPLIED                                                                    LLC

 KRIS
 APPELLANT(S)                                                                                                                   APPELLEE(S)


                 THERESAW. CHANG

 Appellant(s)                    Attorney:                                                                                     Appellee(s)               Attorney:
 Brent           C.     Perry,          No.     15799650                                                                                H.    Duskin,             No.     06288700
 700                                 Suite      4545                                                                           4615         Southwest              Freeway,          Suite     600
  Houston,               Texas          77002                                                                                  Houston,               Texas        77027
 Phone:               (713)      401-9790                                                                                      Phone:           (713)          961-3600
 Fax:          (713)          996-7739                                                                                         Fax:         (713)       626-0182
 E-Mail:               bperry@burfordperry.com                                                                                 E-Mail:            jay@jaydushkin.com




Atom        Nanoelectronics,                     Inc.         and   Kris     Smolinski,                                filed    an    Accelerated                Notice       of Appeal         on   November        9, 2015
from       the     Order          Overruling             Defendant’s              Special       Appearance             that    was       signed         on     October        20,    2015.


The      Clerk’s            Record          is due      to your          office      on   or before         November            19,   2015.




Deputy           Clerk
P.O.      Box         1525
Houston,              TX        77251-1525
(713)      755-64211>.o.




                                                                                                1525   I                TX     77251-1525         I    (713)     755-6421


                                                                                                                                                                                                     1    1




                                                                                                                                                                                                                           1
·11/9/2015                                                                            11:57:26
                                                                                           PM
                                                                                           Stanart

                                                                                     Harris County

                                   N0. 1059909
APPLIED                                  § INTHE COUNTYCIVILCOURT
NANOFLUORESCENCE,            LLC         §
      Plaintifff,                        §
V.                                       § AT LAW NO. 2
                                         §
                  INC.
ATOMNANOELECTRONICS,
     KRIS SMOLINSKI                      §
      Defendants.                        § HARRIS        COUNTY, TEXAS

                                        APPEAL
                    NOTICEOFINTERLOCUTORY
      Defendants Atom Nanoelectronics, Inc. and Kris Smolinski give notice 0f

     intent to         pursuant t0 Tex. Civ. Prac. & Rem. Code § 51.014(a)(7), the

trial c0urt’s October 20, 2015 order denying their special appearance. This is an

accelerated appeal. Tex. R. App.P. 28.1. This appeal is taken to the First or

             Court of Appeals in Houston, Harris County, Texas.

                                      Respectfully submitted,

                                      BURFORD PERRY, LLP




                                      By:Brent
                                                  C. Perry
                                             Texas Bar N0. 15799650
                                             700 Louisiana, Suite 4545
                                             Houston, Texas 77002

                                                                  __                             -
                                             bperry@burfordperry.c0m

                                                            TS
                                                   FORDEFENDAN




                                                                                            2
                        CERTIFICATE OF SERVICE

            I certify that a true and correct copy of Defendants’ Notice of
Interlocutory Appealhas been served on the followingcounsel and         by
electronicserviceon November
                           9,2015.
BYELECTRONIC
Jay H. Dushkin
Law          of Jay H. Dushkin
4615 Southwest Freeway, Suite 600
Houston,   TX 77027
jay@jaydushkin.com'




                                        Brent C. Perry




                                                                              3
                                                 1059909
APPLIED NANOFLUORESCENCE, LLC                    §          IN THE COUNTY CIVIL COURT                ·
                                                 §
                                                 §
v.                                               §
                                                 §          AT LAWNO. TWO

            and
KRISSMOLINSKI
                INC
ATOMNANOELECTRONICS,                             §
       Defendants.                               §          HARRISCOUNTY,TEXAS


                                       SPECIALAPPEARANCE
                              DEFENDANTS’
                     OVERRULING
       On this day came on for consideration,the special appearances          by DefendantsKris

Smolinskiand AtomNanoelectronics,Inc.             consideringthe Defendants' special appearances,

the responseof the Plaintiff,Applied                    LLC,theevidencepresentedbytheparties,

the discoveryon      in this case, the argumentsof counseland the pleadingsand other paperson file

inthiscause,theCourt
       OVERRULESthe special appearanceof DefendantAtom Nanoelectronics,Inc.; and

       OVERRULESthe special appearanceof DefendantKris Smolinski



SIGNED
    on




                                            lofl
                                           Page
                                          F:\Applied                      Ovenuling




                                                                                                     4